UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-147019 PROSPER MARKETPLACE, INC. (Exact name of registrant as specified in its charter) Delaware 73-1733867 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number Identification Number) 111 Sutter Street, 22nd Floor San Francisco, CA94104 (415) 593-5400 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No þ As of April 30, 2012 there were 2,897,859 shares of the registrant’s common stock outstanding. TABLE OF CONTENTS Page No. Forward-Looking Statements i PART I. FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 1 Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 2 ConsolidatedStatements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 3 ConsolidatedStatements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 (Unaudited) 4 Notes to Consolidated Financial Statements as of March 31, 2012 (Unaudited) 5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3.Quantitative and Qualitative Disclosures About Market Risk 36 Item 4.Controls and Procedures 36 PART II. OTHER INFORMATION Item 1.Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3.Defaults upon Senior Securities 37 Item 4.Mine Safety Disclosures 37 Item 5.Other Information 37 Item 6.Exhibits 37 Signatures 38 Exhibit Index 39 XBRL Content . FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q includes forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements include all statements that do not relate solely to historical or current facts, and can generally be identified by the use of words such as “may,” “believe,” “will,” “expect,” “project,” “estimate,” “intend,” “anticipate,” “plan,” “continue” or similar expressions.In particular, information appearing under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” includes forward-looking statements. Forward-looking statements inherently involve many risks and uncertainties that could cause actual results to differ materially from those projected in these statements. Where, in any forward-looking statement, we express an expectation or belief as to future results or events, such expectation or belief is based on the current plans and expectations of our management and expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the expectation or belief will result or be achieved or accomplished. More information on factors that could cause actual results or events to differ materially from those anticipated is included from time to time in our reports filed with the Securities and Exchange Commission (the “SEC”), including our Annual Report on Form10-K for the year ended December 31, 2011, particularly under the caption “Risk Factors.” All forward-looking statements speak only as of the date of this Quarterly Report on Form10-Q and are expressly qualified in their entirety by the cautionary statements included in this Quarterly Report on Form10-Q or our Annual Report on Form10-K for the year ended December 31, 2011, particularly under the caption “Risk Factors.” We undertake no obligation to update or revise forward-looking statements that may be made to reflect events or circumstances that arise after the date made or to reflect the occurrence of unanticipated events, other than as required by law. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports and other information with the SEC. You can inspect, read and copy these reports and other information at the SEC’s Public Reference Room at 100FStreet, N.E., Washington,D.C. 20549. You can obtain information regarding the operation of the SEC’s Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website at www.sec.gov that makes available reports, proxy statements and other information regarding issuers that file electronically. i PART I. Financial Information Item 1.Financial Statements Prosper Marketplace, Inc. Consolidated Balance Sheets March 31, 2012 December 31, 2011 (Unaudited) (Note 2) (As Restated) ASSETS Cash and cash equivalents $ $ Restricted cash Short term investments Receivables Loans held for investment at fair value Borrower Loans Receivable at fair value Property and equipment, net Prepaid and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ $ Accrued liabilities Borrower Payment Dependent Notes at fair value Repurchase obligation Total liabilities Commitments and contingencies (see Note 12) Stockholders' Equity Convertible preferred stock – Series A ($0.001 par value; 4,023,999 shares authorized, issued and outstanding as of March 31, 2012 and December 31, 2011) Convertible preferred stock – Series B ($0.001 par value; 3,310,382 shares authorized, issued and outstanding as of March 31, 2012 and December 31, 2011) Convertible preferred stock – Series C ($0.001 par value; 2,063,558 shares authorized, issued and outstanding as of March 31, 2012 and December 31, 2011) Convertible preferred stock – Series D ($0.001 par value; 20,340,705 shares authorized; 20,340,705 issued and outstanding as of March 31, 2012 and December 31, 2011) Convertible preferred stock – Series E ($0.001 par value; 23,222,747 shares authorized; 23,222,747 issued and outstanding as of March 31, 2012 and December 31, 2011) Convertible preferred stock – Series E-1 ($0.001 par value; 10,000,000 shares authorized; 10,000,000 issued and outstanding as of March 31, 2012 and December 31, 2011) Convertible preferred stock – Series F ($0.001 par value; 8,996,739 shares authorized; 8,996,739 issued and outstanding as of March 31, 2012 and December 31, 2011) Common stock ($0.001 par value; 81,414,566 shares authorized;shares 2,897,859 and 2,872,859 shares issued and outstanding as of March 31, 2012 and December 31, 2011, respectively) Additional paid-in capital Less Treasury Stock ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Prosper Marketplace, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenues Origination fees $ $ Loan servicing fees Interest income on BorrowerLoans and Payment Dependent Notes, net Rebates and promotions ) ) Revenues Cost of revenues Cost of services ) ) Reversal of (Provision for) loan and Note repurchases ) Net revenues Operating expenses Compensation and benefits Marketing and advertising Depreciation and amortization General and administrative Professional services Facilities and maintenance Other Total expenses Loss before other income and expenses ) ) Other income and expenses Interest income ) Change in fair value on Borrower Loans, Loans Held for Investment andPayment Dependent Notes, net Insurance recoveries - Other Income Total other income and expenses, net Loss before income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Net loss per share – basic and diluted $ ) $ ) Weighted average shares - basic and diluted net loss per share The accompanying notes are an integral part of these consolidated financial statements. 2 Prosper Marketplace, Inc. Consolidated Statements of Stockholders' Equity (Deficit) Preferred Stock Common Stock Treasury Stock Additional Paid-In Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balance as of January 1, 2011 (Audited) $ ) $ Exercise of stock options 20 Issuance of common stock warrants Compensation expense Net loss ) ) Balance as of March 31, 2011 (Unaudited) $ ) $ Balance as of January 1, 2012 (Audited) $ $ ) $ ) $ $ ) $ Exercise of stock options 25 Issuance of common stock warrants Purchase of Treasury Stock - Compensation expense Net loss ) ) Balance as of March 31, 2012 (Unaudited) $ $ ) $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 3 Prosper Marketplace, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cashused in operating activities: Depreciation and amortization Change in fair value of Loans held for investment – Change in fair value of Borrower Loans ) Change in fair value of Borrower Payment Dependent Notes ) Stock-based compensation expense Warrant grants to nonemployees – Provision for (Reversal of) loan and Note repurchases ) Change in fair value of servicing rights – Amortization of discount on long-term debt – Changes in operating assets and liabilities: Restricted cash ) ) Receivables ) ) Prepaid and other assets Accounts payable and accrued liabilities Loan and Note repurchases – Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of short term investments ) – Maturities of short term investments – Origination of Loans held for investment at fair value ) – Repayment of Loans held for investment at fair value – Origination of Borrower Loans held at fair value ) ) Repayment of Borrower Loans held at fair value Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of Notes held at fair value Payment of Notes held at fair value ) ) Proceeds from issuance of common stock Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 PROSPER MARKETPLACE, INC. Notes to Consolidated Financial Statements (Unaudited) 1. Operations and Business Prosper Marketplace, Inc. (“Prosper,” the “Company,” “we,” “us,” “our”) was incorporated in the state of Delaware on March 22, 2005. Prosper is an online marketplace for peer-to-peer lending. Prosper’s website provides an online marketplace for loans where people list and bid on loanswithinterest rates of return determined by Prosper.Lender members access our platform and bid the amount they are willing to commit to the purchase of a note payable by Prosper that is dependent for payment on the corresponding borrower loan, at interest rates set by Prosper (the “Note”).Loan terms are subject to minimum and maximum loan amounts determined by the borrower’s credit bureau score and Prosper score, at interest rates set by Prosper. Prosper facilitates the lending and borrowing activities and acts as an agent to the lender by maintaining its online marketplace. Prosper also handles all ongoing loan administration tasks, including loan servicing and collections on behalf of the lenders. Prosper generates revenue by collecting one-time fees from borrowers on funded loans and from loan servicing fees paid by lender members. All loans requested and obtained by Prosper borrower members through our platform are unsecured obligations of individual borrower members with a fixed interest rate and a loan term set at one, three or five years.All loans are funded by WebBank, an FDIC-insured, Utah-chartered industrial loan company.After funding a loan, WebBank assigns the loan to Prosper, without recourse to WebBank, in exchange for the principal amount of the borrower loan.WebBank does not have any obligation to purchasers of the Notes. On July 13, 2009, we implemented a new operating structure and began issuing Borrower Payment Dependent Notes (“Notes”).The post registration operating structure resulted in Prosper purchasing loans from WebBank, and holding the loans until maturity.Prosper issues new securities, the Notes, to the winning lenders.Prosper’s obligation to repay the Notes is conditioned upon the repayment of the associated borrower loan owned by Prosper.As a result of these changes, borrower loans and the Notes originated on or after July 13, 2009 are carried on Prosper’s balance sheet as assets and liabilities, respectively.Prosper has elected to carry the borrower loans and the Notes on its balance sheet at fair value. As reflected in the accompanying consolidated financial statements, Prosper has incurred net losses and negative cash flows from operations since inception, and has an accumulated deficit of approximately $65.2 million as of March 31, 2012. For the three months ended March 31, 2012 and 2011, the Company incurred a net loss of $4.4 million and $1.1 million, respectively and the Company had negative cash flows from operations of $4.1 million during the three months ended March 31, 2012.Since its inception, Prosper has financed its operations primarily through equity financing from various sources.In June 2011 the Company raised $17.2 million through the issuance of our Series E Preferred Stock to certain new investors and certain of Prosper’s existing investors.In November 2011, the Company raised $9.0 million through the issuance of our Series F Preferred Stock to certain new investors.Please see Note 9, “Shareholders’ Equity” for further discussion of our Preferred Stock. 5 2. Summary of Significant Accounting Policies Basis of Presentation The Company’s unaudited interim consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (US GAAP) and disclosure requirements for interim financial information and the requirements of Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by US GAAP for complete financial statements. The unaudited interim consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto for the year ended December 31, 2011.The balance sheet at December 31, 2011 has been derived from the audited financial statements at that date. Management believes these unaudited interim consolidated financial statements reflect all adjustments, including those of a normal recurring nature, which are necessary for a fair presentation of the results for the interim periods presented. The results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year or any other interim period. The accompanying consolidated financial statements include the accounts of Prosper and its wholly-owned subsidiary, Prosper Funding LLC. Prosper Funding LLC was formed in the state of Delaware on February 17, 2012, but has not commenced operations as of March 31, 2012. All significant intercompany transactions and balances have been eliminated. Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make certain estimates, judgments and assumptions that affect the reported amounts of assets and liabilities and the related disclosures at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. These estimates, judgments and assumptions include but are not limited to the following: valuation of borrower loans receivable and associated member payment dependent notes, valuation allowance on deferred tax assets, valuation and amortization periods of intangible assets, repurchase obligation, stock-based compensation expense, and contingent liabilities. Prosper bases its estimates on historical experience and on various other assumptions that Prosper believes to be reasonable under the circumstances. Actual results could differ from those estimates. Certain Risks and Concentrations In the normal course of its business, Prosper encounters two significant types of risk: credit and regulatory. Financial instruments that potentially subject Prosper to significant concentrations of credit risk consist primarily of cash and cash equivalents, restricted cash and short term investments. The Company places cash and cash equivalents, restricted cash and short term investments with high-quality financial institutions. Prosper is exposed to credit risk in the event of default by these institutions to the extent the amount recorded on the balance sheet exceeds federally insured amounts. Prosper performs periodic evaluations of the relative credit standing of these financial institutions and has not sustained any credit losses from instruments held at these financial institutions. Loans originated by Prosper are carried on our balance sheet. The loans are funded by the Notes and repayment of the Notes is wholly dependent on the repayment of the loan associated with a Note. As a result, Prosper does not bear the risk associated with the repayment of principal on loans carried on its balance sheet. A decrease in the value of the loans carried on Prosper’s balance sheet associated with increased credit risk is directly offset by a reduction in the value of the Notes Prosper issued in association with the loan. However, Prosper charges a servicing fee that is deducted from loan payments. To the extent that loan payments are not made, Prosper’s servicing income will be reduced. Prosper is subject to various regulatory requirements. The failure to appropriately identify and address these regulatory requirements could result in certain discretionary actions by regulators that could have a material effect on Prosper’s financial position and results of operations (See Note 12—Commitments and Contingencies— Securities Law Compliance). 6 Cash and Cash Equivalents Prosper invests its excess cash primarily in highly liquid debt instruments of the U.S. government and its agencies. All highly liquid investments with stated maturities of three months or less from date of purchase are classified as cash equivalents. Cash equivalents are recorded at cost, which approximates fair value. Such deposits periodically exceed amounts insured by the FDIC. Restricted Cash Restricted cash consists primarily of cash deposits required to support the Company’s Automated Clearing House and loan origination activities, and secured corporate credit cards. Short Term Investments Our short term investments consist of highly liquid debt instruments of the U.S. government and its agencies with maturity periods greater than three months and less than 12 months. Fair Value of Borrower Loans, Borrower Payment Dependent Notes and Loans Held for Investment The Company accounts for its borrower loans and loans held for investment as assets and accounts for its borrower payment dependent notes as liabilities and carries these instruments at fair value. Borrower Loans and Borrower Payment Dependent Notes On July 13, 2009, the Company implemented its new operating structure and began issuing Notes and purchasing loans from WebBank, and holding the loans until maturity. Prosper’s obligation to repay the Notes is conditioned upon the repayment of the associated borrower loan owned by Prosper.As a result of these changes, borrower loans and the Notes are carried on our balance sheet as assets and liabilities, respectively, and are carried at fair value. Loans Held for Investment From time to time, Prosper will fund all or a portion of a borrower loan or repurchase a loan to indemnify a lender member. These performing Notes are classified as loans held for investment based on management’s intent to hold these loans for the foreseeable future or to maturity. For our borrower loans, borrower payment dependent notes and loans held for investment, we adopted the provisions of Accounting Standards Codification (ASC) Topic 825, Financial Instruments.ASC Topic 825 permits companies to choose to measure certain financial instruments and certain other items at fair value on an instrument-by-instrument basis with unrealized gains and losses on items for which the fair value option has been elected reported in earnings.The fair value election, with respect to an item, may not be revoked once an election is made.In applying the provisions of ASC Topic 825, we recorded assets and liabilities measured using the fair value option in a way that separates these reported fair values from the carrying values of similar assets and liabilities measured with a different measurement attribute.We do not record a specific allowance account related to the borrower loans, loans held for investment and Notes in which we have elected the fair value option, but rather estimate the fair value of the borrower loans, loans held for investment and Notes using discounted cash flow methodologies adjusted for Prosper’s historical loss and recovery rates.We have reported the aggregate fair value of the borrower loans, loans held for investment and Notes as separate line items in the assets and liabilities sections of the balance sheet using the methods described in ASC Topic 820, Fair Value Measurements and Disclosures– See Fair Value Measurement. 7 Property and Equipment Property and equipment consists of computer equipment, office furniture and equipment, and software purchased or developed for internal use. Property and equipment are stated at cost, less accumulated depreciation and amortization. Depreciation and amortization are computed using the straight-line method based on the estimated useful lives of the assets, which range from three to seven years. Prosper capitalizes expenditures for replacements and betterments and expenses amounts for maintenance and repairs as they are incurred.Depreciation and amortization commences once the asset is placed in service. Internal Use Software and Website Development Prosper accounts for internal use software costs, including website development costs, in accordance with ASC Topic 350-40, Internal Use Software and ASC Topic 350-50, Website Development Costs. In accordance with ASC Topics 350-40 and 350-50, the costs to develop software for Prosper’s website and other internal uses are capitalized when management has authorized and committed project funding, preliminary development efforts are successfully completed, and it is probable that the project will be completed and the software will be used as intended. Capitalized software development costs primarily include software licenses acquired, fees paid to outside consultants, and salaries for employees directly involved in the development efforts. Costs incurred prior to meeting these criteria, together with costs incurred for training and maintenance, are expensed. Costs incurred for upgrades and enhancements that are considered to be probable to result in additional functionality are capitalized. Capitalized costs are included in property and equipment and amortized to expense using the straight-line method over their expected lives. Intangible Assets Prosper records the purchase of intangible assets not purchased ina business combination in accordance with ASC Topic 350. Prosper has an intangible asset resulting from the purchase of the “Prosper.com” domain name.The intangible asset is amortized on a straight-line basis over five years, which was fully amortized during 2011. Impairment of Long-Lived Assets Including Acquired Intangible Assets In accordance with ASC Topic 360, Property Plant and Equipment, Prosper reviews property and equipment including its software assets and intangible assets for impairment whenever events or changes in circumstances indicate that the carrying values of those assets may not be recoverable.Recoverability of assets to be held and used is measured by comparing the carrying value of the asset to future net undiscounted cash flows that the assets are expected to generate. If an asset is considered to be impaired, the impairment to be recognized equals the amount by which the asset’s carrying value exceeds its fair value. Fair value is estimated using discounted net cash flows. Repurchase Obligation Prosper is obligated to indemnify lenders and repurchase certain Notes sold to lenders in the event of Prosper’s violation of applicable federal, state, or local lending laws, a breach of the Company’s representations and warranties under the lender registration agreement or verifiable identify theft. The amount of the Note repurchase obligation is estimated based on historical experience and instances where the Company intends to indemnify lenders under the terms of the Company’s representations and warrantiesunder the lender registration agreementProsper accrues a provision for the repurchase obligation as loans are funded. Repurchased Notes are recorded as Loans Held for Investment and held at fair value. Loans associated with verifiable identity thefts are written off at the time of repurchase. 8 Revenue Recognition Prosper recognizes revenue in accordance with ASC Topic 605, Revenue Recognition.Under ASC Topic 605, Prosper recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price of the services is fixed and determinable and collectability is reasonably assured. Origination Fees Origination fees are a percentage of the amount borrowed varying by Prosper Rating and are recognized when the loan is funded to the borrower. From our relaunch in July 2009 to March 31, 2012, our origination fees were as follows: Origination Fee Percentage Origination Fee Percentage Origination Fee Percentage Prosper Rating (July 2009-July 2010) (July 2010-Nov 2011) (Nov 2011-Mar 2012) AA 0.50% 0.50% 0.50% A-B 3.00%* 3.00%%** 3.95% C-HR 3.00%* 4.50%%** 4.95% *Subject to $50 minimum fee through July 2010 **Subject to $75 minimum fee July 2010 through December 20, 2010, minimum fee eliminated December 20, 2010 for all loan listings Loan servicing fees Loan servicing revenue includes monthly loan servicing fees and non-sufficient funds (NSF) fees on loans originated prior to October 16, 2008. Loan servicing fees are accrued daily based on the current outstanding loan principal balance of the borrower loan but are not recognized until payment is received due to the uncertainty of collection of borrower loan payments. Our servicing fee is equal to 1.0% of the outstanding principal balance of the corresponding borrower loan.Prosper charges a NSF fee to borrowers for the first failed payment of each billing period.NSF fees are charged to the borrower and collected and recognized immediately. Interest income (expense) on Borrower Loans receivable and Payment Dependent Notes We recognize interest income on our borrower loan receivable using the accrual method based on the stated interest rate to the extent that we believe it to be collectable.We record interest expense on the corresponding Payment Dependent Note based on the contractual interest rate. Gross interest income earned and gross interest expense incurred was approximately $4,630,000 and $4,403,000, and $1,458,000 and $1,378,000 for the three months ended March 31, 2012 and 2011, respectively. Advertising and Promotional Expenses Under the provisions of ASC Topic 720, Other Expenses,the costs of advertising are expensed as incurred. Advertising costs were approximately $1,275,000 and $518,000 for the three months ended March 31, 2012 and 2011, respectively. Rebate and Promotional Expenses The Company accounts for rebates and promotions in accordance with ASC Topic 605, Revenue Recognition.From time to time we offer rebates and promotions to our borrower and lender members.We record these rebates and promotions as an offset to revenue if a particular rebate or promotion is earned upon the origination of the loan. Our rebate and promotions have in the past been in the form of cash back and other incentives paid to lender and borrowers. 9 Stock-Based Compensation The Company accounts for its stock-based compensation for employees using fair-value-based accounting in accordance with ASC Topic 718, Stock Compensation.ASC Topic 718 requires companies to estimate the fair value of stock-based awards on the date of grant using an option-pricing model. The stock-based compensation related to an award that is expected to vest is amortized using the straight line method over the vesting term of the award, which is generally four years. Expected forfeitures of unvested options are estimated at the time of grant and reduce the recognized stock-based compensation expense. The forfeitures were estimated based on historical experience. The Company estimated its annual forfeiture rate to be 23.8% and 23.4% for the three months ended March 31, 2012 and 2011, respectively. Prosper has granted options to purchase shares of common stock to nonemployees in exchange for services performed. Prosper accounts for stock options and restricted stock issued to nonemployees in accordance with the provisions of ASC Topic 505-50, Equity-Based Payments to Non-Employees, which requires that equity awards be recorded at their fair value.Under ASC Topics 718 and 505-50, Prosper uses the Black-Scholes model to estimate the value of options granted to nonemployees at each vesting date to determine the appropriate charge to stock-based compensation. The volatility of common stock was based on comparative company volatility. The fair value of stock option awards for the three months ended March 31, 2012 and 2011 was estimated as ofthe respective grant dates using the Black-Scholes model with the following average assumptions: Three Months Ended March 31, Volatility of common stock % % Risk-free interest rate % % Expected life* 5.0 years 4.5 years Dividend yield 0
